Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court entered in Albany County) to review a determination of the Board of Regents revoking petitioner’s license to practice medicine. There is substantial evidence in the record to support the respondent’s determination of petitioner’s guilt on the charges brought and to sustain the determination that his license to practice medicine should be revoked. Determination confirmed, and petition dismissed, with costs. Koreman, P. J, Mahoney, Main, Larkin and Herlihy, JJ, concur.